EXHIBIT SHARE EXCHANGE AGREEMENT by and among Expedite 4, Inc., a Delaware corporation and Sheila Hunter, the sole shareholder of Expedite 4, Inc. and Southern China Livestock International, Inc., a Nevada corporation and the Shareholders of Southern China Livestock International Inc. Dated as of March 29, 2010 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is entered into as of this 29th day of March, 2010, by and between Expedite 4, Inc., a Delaware corporation (hereinafter referred to as “Expedite 4”), SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC., a Nevada company (hereinafter referred to as “SCLI”) and the shareholders of SCLI(the “SCLI Shareholders”), upon the following premises: Premises WHEREAS, Expedite 4 is a Delaware company with no significant operations; WHEREAS, SCLI is a private company incorporated under the laws of the State of Nevada on July 28, 2009 as the indirect US holding company for Beijing Huaxin Tianying Livestock Technology, Ltd. (“Beijing Huaxin”) and Beijing Huaxin’s subsidiaries, which are in the business of breeding and raising commercial hogs in Jiangxi province of China. SCLI’s wholly-owned subsidiary, Mayson International Services Limited (“Mayson International”), was incorporated on July 25, 2008 under the laws of British Virgin Islands and owns 100% of Mayson Enterprises Services Limited (“Mayson Enterprises”), which was incorporated on July 25, 2008 under the laws of British Virgin Islands. On August 1, 2008, Mayson Enterprises acquired Mayson Holdings Limited, a Hong Kong limited liability company (“Mayson Holdings”). On September 9, 2008, Mayson Holdings established Beijing Huaxin, a wholly foreign owned enterprise under the laws of the People’s Republic of China (“China” or the “PRC”). On November 3, 2008, Beijing Huaxin entered into an Equity Interests Transfer Agreement with Mr. XU Dengfu, Mr. PAN Luping, Mr. PAN Mude, Mr. ZHANG Genkai, Mr. LI Xianyue, Mr. YANG Min and Ms. XU Jianying, who are the former shareholders of Jiangxi Yingtan Huaxin Livestock Co., Ltd. (“Jiangxi Huaxin”), pursuant to which 99% of the equity interests in Jiangxi Huaxin was transferred to Beijing Huaxin and Mr. XU Dengfu kept the 1% equity interest in Jiangxi Huaxin. On January 15, 2010, Mr. XU Dengfu transferred the remaining 1% equity interest in Jiangxu Huaxin to Beijing Huaxin. As a result, Beijing Huaxin holds 100% equity interests in Jiangxi Huaxin and Jiangxi Huaxin became a wholly-owned subsidiary of Beijing Huaxin. SCLI operates its business mainly through Jiangxi Huaxin, its operating subsidiary in the PRC. SCLI, Mayson International, Mayson Enterprises, Mayson Holdings, Beijing Huaxin and Jiangxi Huaxin shall be referred to herein collectively as the “Group”; WHEREAS, Expedite 4 agrees to acquire up to 100% of the issued and outstanding shares of SCLI from the SCLI Shareholders in exchange for the issuance of certain shares of Expedite 4 (the “Exchange”) and the SCLI Shareholders agree to exchange their shares of SCLI on the terms described herein. On the Closing Date (as defined in Section 4.03), SCLI will become a wholly-owned subsidiary of Expedite 4; WHEREAS, such Exchange is in connection with the offering (the “Offering”) pursuant to a Subscription Agreement (the “Subscription
